United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.E., Appellant
and
U.S. POSTAL SERVICE, OFFICE OF
LEARNING, DEVELOPMENT & DIVERSITY,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0837
Issued: October 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 12, 2019 appellant, through counsel, filed a timely appeal from a January 18,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 18, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective September 20, 2018, because she no longer had
residuals or disability causally related to her accepted October 12, 2016 employment injury.
FACTUAL HISTORY
On October 12, 2016 appellant, then a 46-year-old human resources specialist, filed a
traumatic injury claim (Form CA-1) alleging that she sustained injury on that date when a cart she
was pushing got stuck and she flipped over it and fell to the ground while in the performance of
duty. She stopped work on October 12, 2016. OWCP initially accepted appellant’s claim for
bowel incontinence, aggravation of intervertebral disc displacement of the lumbar region, cervical
disc displacement, and right knee sprain.4
In an October 17, 2016 report, Dr. Behnam Meyers, an osteopath Board-certified in
orthopedic surgery, advised that appellant had reported experiencing neck, back, and right leg pain
(with numbness/tingling) since falling at work on October 12, 2016. He indicated that she denied
having bowel or bladder changes.
Appellant visited the emergency room on October 19, 2016 and Dr. Richard S. Perlman,
Board-certified in emergency medicine, indicated in a report of even date that she reported
experiencing bowel incontinence since falling at work one week earlier.
In an October 21, 2016 report, Dr. Meyers advised that appellant reported visiting the
emergency room on October 19, 2016 with a complaint of bowel/fecal incontinence. He noted
that he saw no explanation for her reported incontinence in an October 19, 2016 magnetic
resonance imaging scan of the low back.
In a December 14, 2016 report, Dr. Damon R. Salzman, a Board-certified neurologist,
noted that appellant reported experiencing bowel incontinence.
On February 21, 2017 appellant underwent authorized right knee surgery, including
chondroplasty of the patella/trochlea, and synovectomy with debridement and fat pad excision.
On March 22, 2017 she underwent authorized back surgery, including discectomy/laminectomy at
L4-5 with medial facetectomy and foraminotomies of the L4-5 nerve roots.
In an April 14, 2017 report, Dr. Mark S. Fishman, an osteopath Board-certified in physical
medicine and rehabilitation, noted that appellant reported experiencing urinary incontinence, but
denied having bowel changes. He diagnosed neuropathy and low back pain. On May 16, 2017
Dr. Fishman advised that appellant denied bladder/bowel changes.
In June 2017 OWCP expanded appellant’s accepted conditions to include urinary
incontinence and left knee sprain.

4

OWCP paid appellant wage-loss compensation on the supplemental rolls commencing February 25, 2017 and on
the periodic rolls commencing March 5, 2017.

2

In a July 17, 2017 report, Dr. Manuel A. Martinez, a Board-certified internist, noted in the
history portion of his report that appellant reported experiencing bowel incontinence since her
October 12, 2016 fall. In the examination portion of his report, he indicated that she presently
reported that she had urinary incontinence, but did not have diarrhea or constipation.
In a September 18, 2017 report, Dr. Fishman noted that appellant reported radicular pain
symptoms in both legs and advised that an electrodiagnostic study revealed evidence of axonal
and demyelinating polyneuropathy. He diagnosed lumbar post-laminectomy syndrome and
neuropathy.
On September 29, 2017 OWCP referred appellant for a second opinion examination with
Dr. Clinton G. Bush, a Board-certified orthopedic surgeon. It provided him with the case record,
a current statement of accepted facts (SOAF), and a series of questions. OWCP requested an
opinion from Dr. Bush regarding whether appellant continued to have residuals of the accepted
October 12, 2016 employment conditions and whether these conditions prevented her from
performing her date-of-injury job of human resources specialist. It noted, “Previous medical
reports may not have been based on the attached SOAF. You must use the SOAF as the only
factual framework for you[r] opinion.”
In an October 17, 2017 report, Dr. Bush discussed appellant’s prior medical history, noting
that, on October 17, 2016 during the first examination of record after her October 12, 2016
accident, she did not mention a knee injury and specifically denied having issues with bladder or
bowel control. He further noted that the first report of record in which she complained of fecal
incontinence was dated July 17, 2017. Dr. Bush advised that appellant presented complaining of
pain in her neck, back, and lower extremities, numbness/tingling and weakness in her left lower
extremity, and significant bowel/urinary incontinence. He reported the findings of his physical
examination, including range of motion testing, which showed limited motion on all axes of neck
motion and on lumbar flexion.5 Appellant had 5/5 strength in all major muscle groups of the upper
and lower extremities, except for 4/5 strength in the left quadriceps group, and she had atrophy of
her left thigh (2 centimeters) and left calf (0.5 centimeters). There were no deficits found upon
sensory testing of all four extremities. Dr. Bush diagnosed degenerative spondylosis of the
cervical and lumbar spines, poorly-controlled diabetes mellitus, diabetic peripheral neuropathy
with resultant sensory symptoms in the upper and lower extremities as well as fecal and urinary
incontinence, and degenerative arthritis of both knees. He indicated that appellant presented to
him with a variety of ongoing neck, bilateral knee, and lower back pain symptoms, as well as lower
extremity/sacral nerve root neurological symptoms, which did not correlate in any way with the
post-traumatic or other pathologic abnormalities detected on diagnostic testing. Dr. Bush opined
that there was no credible or objectively verifiable evidence of traumatic injury to her cervical
spine, lumbar spine, right knee, or left knee and that all of her symptoms could be explained by
diabetic polyneuropathy and degenerative disease of the spine and knees. He noted, “This includes
[appellant’s] migratory and alternating lower extremity symptoms and her history of urinary and

5

Dr. Bush advised that the physical examination was limited to the musculoskeletal and neurologic systems.

3

fecal incontinence. It also adequately explains the measured muscle atrophy and [sic] the left thigh
and left calf.”6
Dr. Bush indicated that, despite the fact that appellant had officially accepted conditions of
disc herniation, incontinence, and bilateral knee sprains, he could not find any basis for ongoing
medical evaluation/treatment or physical activity limitation based on the “reported accident event”
of October 12, 2016. In response to a question regarding whether, based only on the accepted
conditions, appellant was able to perform her date-of-injury job of human resources specialist, he
responded, “In essence, I disagree with the [SOAF].” Dr. Bush further opined that “no factors
arising” from the October 12, 2016 injury prevented her from returning to her date-of-injury job
as a human resources specialist on a full time basis without restrictions.7 In response to a question
regarding whether appellant’s accepted conditions had resolved, he noted, “I have already stated
my opinion that the accepted conditions have been accepted in error and that there is no causal
relationship between [appellant’s] accident of [October 12, 2016] and her current symptoms.
Albeit the symptoms of [sic] not resolved, they are not related to any traumatic event.” In an
attached work capacity evaluation report (Form OWCP-5c) dated October 16, 2017, Dr. Bush
advised that she was able to perform her date-of-injury job of human resources specialist with the
restriction that she needed to take a 15-minute break three times per day due to her incontinence
condition.
OWCP also referred appellant for a second opinion examination with Dr. Richard D.
Levin, a Board-certified urologist. It provided him with the case record, including a current SOAF,
and requested that he provide an opinion regarding whether she had a need for work restrictions
or other residuals related to the accepted October 12, 2016 employment conditions. OWCP noted,
“Previous medical reports may not have been based on the attached SOAF. You must use the
SOAF as the only factual framework for your opinion.”
In a May 25, 2018 report, Dr. Levin noted that his report was based on a series of
examinations of appellant on November 13, 2017 and February 13 and March 8, 2018. He
indicated that she reported that, after her employment-related October 2016 accident, she
developed severe intractable urinary incontinence which she experienced on a daily basis.
Appellant further reported that her present chief complaint was urinary incontinence, but that she
was not on any treatment regimen for the condition. Dr. Levin indicated that she had undergone
extensive medical evaluation, but that some of the medical records seemed to conflict with each
other. He advised that, after the October 12, 2016 injury, it seemed that there were no reports of
bowel or bladder dysfunction until the March 22, 2017 back surgery. Dr. Levin noted that, in
April 2017, appellant reported voiding dysfunction, but no bowel dysfunction. He indicated that
a May 2017 review of her systems was negative for voiding dysfunction. However, there was a
report in July 2017 of urinary incontinence, but no bowel dysfunction. Dr. Levin noted that, during
his own evaluation, appellant reported having urgency and urge incontinence since the October 12,
2016 injury, but not since her March 22, 2017 surgery. He advised that she presently denied bowel

6

In other portions of the report, Dr. Bush specifically opined that appellant’s diabetic neuropathy was responsible
for the 4/5 strength in her left quadriceps group (with associated atrophy of the left thigh/calf), and her bowel/urinary
incontinence.
7

Dr. Bush indicated that he had not been provided a description of the position of human resources specialist, but
that he assumed it was “primarily a desk job.”

4

dysfunction or fecal incontinence and noted, “Certainly I think this creates a challenge due to the
conflict between the records in [appellant’s] verbal report.”
Dr. Levin indicated that the results of urine analysis he obtained revealed trace hematuria
and that a cystoscopy showed a grade 2 cystocele (prolapsed/dropped bladder) with no other
findings to explain appellant’s symptoms such as a mass or polyp. The results of urodynamics
testing were consistent with overactive bladder, uninhibited bladder contractions, and a mildly
obstructed voiding pattern consistent with the cystocele, and urethral hypermobility.8 Dr. Levin
diagnosed urinary incontinence, urgency, urge incontinence, cystocele, urethral hypermobility,
and microhematuria.9 He indicated that appellant’s “symptoms of urinary incontinence appear to
be related to [appellant’s] cystocele and associated stress incontinence with perhaps secondary
urge incontinence.” Dr. Levin opined that there was no objective evidence indicating that her
urinary incontinence was related to her October 12, 2016 injury.
In an undated addendum received by OWCP on May 30, 2018 Dr. Levin noted that the
diagnosis of incontinence seemed to be mostly stress incontinence with a component of urge
incontinence. He did not see any connection between appellant’s diagnosis and her employmentrelated injury and noted, “I do not see it connected to factors of employment either. I do not see
presenting [sic] any injury[-]related disability.” Dr. Levin advised that he did not recommend any
physical limitations based upon his evaluation, except that she was limited to light work and
needed to take bathroom breaks in order to achieve behavioral modiﬁcation which would help her
maintain an empty bladder. He concluded that he did not see evidence that appellant had urological
residuals of the October 12, 2016 injury. In a Form OWCP-5c dated May 24, 2018, Dr. Levin
advised that appellant could not perform her usual job, but noted that she could perform light work
for eight hours per day.
On May 31, 2018 OWCP requested that Dr. Levin clarify whether there were objective
findings to support disability as a result of the accepted October 12, 2016 employment injury and
to indicate whether, considering only the effects of the October 12, 2016 injury, appellant could
work as a human resources specialist without restrictions. In a July 3, 2018 supplemental report,
Dr. Levin replied that there were no objective findings to support her disability “as of October 12,
2016” and that there were no evaluation findings that precluded her from performing her usual
duties.
In an August 10, 2018 notice, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits, effective September 20, 2018, as she no longer had
residuals or disability causally related to her accepted October 12, 2016 employment injury. It
informed her that the proposed action was based on the opinions of OWCP’s referral physicians,
Dr. Bush and Dr. Levin. OWCP afforded appellant 30 days to submit evidence and argument
challenging the proposed termination action.
Appellant submitted records from her July 11, 2018 hospitalization which were signed on
July 12 and 15, 2018 by Liliana Kortmansky, a nurse practitioner. The records consisted mostly
8

The case record contains copies of urine analysis, cystoscopy, and urodynamics testing performed on
February 13, 2018.
9

Dr. Levin advised that appellant’s microhematuria needed to be evaluated by another urologist and that it was
“unrelated to this event.”

5

of blood test results and included, inter alia, diagnoses of iron deficiency anemia due to blood loss
and thrombocytosis. In an August 23, 2018 report, Dr. Fishman noted that appellant presented
complaining of low back pain, left thigh weakness, lower extremity numbness/tingling, and urinary
incontinence. He advised that his physical examination revealed decreased sensation in a stocking
distribution of both lower extremities and of the left knee/medial leg (associated with the left L4
nerve). Dr. Fishman noted that appellant denied bowel incontinence and diagnosed lumbar postlaminectomy syndrome. Appellant also submitted several medical reports that had previously been
submitted.
By decision dated September 20, 2018, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective September 20, 2018, as she no longer had residuals
or disability causally related to her accepted October 12, 2016 employment injury. It found that
the weight of the medical evidence with respect to employment-related residuals/disability rested
with the well-rationalized opinions of OWCP’s referral physicians, Dr. Bush and Dr. Levin.
On October 23, 2018 appellant requested reconsideration of the September 20, 2018
decision. In an accompanying narrative statement, she maintained that she had multiple
employment-related conditions which prevented her from returning to work. Appellant submitted
a series of reports.
In a September 20, 2018 report, Dr. Salzman reported the findings of diagnostic testing and
diagnosed cervical spondylosis without myelopathy and chronic intractable migraine without aura.
On September 24, 2018 he diagnosed cervical and lumbar radiculopathies. In a September 27,
2018 duty status report (Form CA-17), Dr. Salzman listed the date of injury as October 12, 2016
and provided diagnoses “due to injury” of lumbar post-laminectomy syndrome, cervical
radiculopathy, and bowel/urinary incontinence. He recommended various work restrictions. In
reports dated October 18 and November 15, 2018, Dr. Salzman collectively diagnosed cervical
spondylosis without myelopathy, lumbar post-laminectomy syndrome, lumbar radiculopathy, and
chronic intractable migraine without aura.
In reports dated September 19 and 21, October 19, and December 11 and 14, 2018,
Dr. Fishman collectively diagnosed lumbar post-laminectomy syndrome, prolapsed lumbar
intervertebral disc, lumbar radiculopathy, neuropathy, and right hamstring tendon rupture. In a
Form CA-17 dated September 21, 2018, he advised that appellant could not return to her prior
employment.
In a November 8, 2018 report, Dr. Samer Elhakim, Board-certified in family medicine,
noted that appellant presented for the first time complaining of neck, back, and bilateral knee pain,
urinary/bowel incontinence, and other symptoms/conditions which she related to an October 12,
2016 employment injury. He diagnosed cervical disc displacement, lumbar intervertebral disc
displacement, bilateral knee sprains, urinary incontinence, and full feces incontinence, and he
opined that these conditions were caused by the October 12, 2016 injury. In Forms CA-17 dated
November 8 and December 5, 2018, Dr. Elhakim advised that appellant should not work for four
weeks due to her reported employment-related symptoms.
In a November 12, 2018 report, Dr. Greg Zorman, a Board-certified neurosurgeon,
indicated appellant reported that, since her March 22, 2017 surgery, she experienced neck, back,
and bilateral leg pain, left leg weakness, and bowel/urinary incontinence.
6

In January 2 and 4, 2019 reports, Dr. Erick Salado, a Board-certified orthopedic surgeon,
collectively diagnosed, inter alia, lumbar intervertebral disc displacement, bilateral knee sprains,
urinary incontinence, and full feces incontinence. He advised that appellant would continue in a
nonworking status. In a Form CA-17 dated January 2, 2019, Dr. Salado advised that she should
not work for four weeks due to her reported employment-related symptoms. Appellant also
submitted several medical reports that had previously been submitted.
By decision dated January 18, 2019, OWCP denied modification of its September 20, 2018
termination decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.10 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.11 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.12
The Federal (FECA) Procedure Manual provides that the findings of an OWCP referral
physician or impartial medical specialist must be based on the factual underpinnings of the claim,
as set forth in the SOAF.13 When OWCP’s referral physician or impartial medical specialist does
not use the SOAF as the framework in forming his or her opinion, the probative value of the
opinion is diminished or negated altogether.14
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective September 20, 2018, because she no longer had
residuals or disability causally related to her accepted October 12, 2016 employment injury.
The Board finds that, in terminating appellant’s wage-loss compensation and medical
benefits, OWCP improperly relied on the opinions of two OWCP referral physicians, Dr. Bush, a
Board-certified orthopedic surgeon, and Dr. Levin, a Board-certified urologist.
In an October 17, 2017 report, Dr. Bush opined that appellant did not have residuals or
disability related to her accepted October 12, 2016 employment injury at the time of the
October 17, 2017 physical examination. He found that she had multiple medical problems
10

D.G., Docket No. 19-1259 (issued January 29, 2020); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
11

See R.P., Docket No. 17-1133 (issued January 18, 2018); Jason C. Armstrong, 40 ECAB 907 (1989); Charles E.
Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB 541 (1986).
12

M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.810.11a
(September 2019).
14

Id. at Chapter 3.600.3(10) (October 1990).

7

affecting her neck, back, extremities, and gastrointestinal system, but posited that these conditions
were due to nonwork-related diabetic neuropathy and degenerative disc disease of the neck, back,
and knees. However, the Board finds that the opinion of Dr. Bush does not have sufficient
probative value to serve as a basis for termination. In his October 17, 2017 report, Dr. Bush
provided an opinion that was not in keeping with the SOAF. OWCP provided him with an SOAF
to use as a frame of reference in forming his opinion. The SOAF made clear that OWCP had
accepted appellant’s claim for numerous conditions. As noted above, the Federal (FECA)
Procedure Manual provides that the findings of an OWCP referral physician or impartial medical
specialist must be based on the factual underpinnings of the claim as set forth in the SOAF.15
When OWCP’s referral physician or impartial medical specialist does not use the SOAF as the
framework in forming his or her opinion, the probative value of the opinion is diminished or
negated altogether.16
The Board notes that Dr. Bush indicated in his October 17, 2017 report that he did not
accept the conditions listed in the SOAF as valid employment conditions. In response to a question
regarding whether appellant’s accepted conditions had resolved, Dr. Bush noted, “I have already
stated my opinion that the accepted conditions have been accepted in error and that there is no
causal relationship between [appellant’s] accident of [October 12, 2016] and her current
symptoms. Albeit the symptoms of [sic] not resolved, they are not related to any traumatic event.”
In a prior section of his October 17, 2017 report, he noted, “In essence, I disagree with the
[SOAF],” when responding to a question regarding whether, based only on the accepted
conditions, appellant was able to perform her date-of-injury job of human resources specialist.
Given his failure to acknowledge the accepted employment conditions, Dr. Bush’s opinion is of
limited probative value regarding OWCP’s termination of her wage-loss compensation and
medical benefits.17
The Board further finds that the opinion of Dr. Levin also is of limited probative value
regarding OWCP’s termination of appellant’s wage-loss compensation and medical benefits. As
part of his second opinion evaluation, Dr. Levin produced a May 25, 2018 report, an undated
addendum report received by OWCP on May 30, 2018 and a July 3, 2018 supplemental report. In
these reports, he collectively concluded that appellant had no residuals or disability related to her
accepted October 12, 2016 employment injury when he examined her, despite the fact that she
continued to complain of urinary incontinence and had test findings consistent with overactive
bladder, uninhibited bladder contractions, mildly obstructed voiding pattern, and urethral
hypermobility.18 In his May 25, 2018 report, Dr. Levin discussed a number of occasions in 2017
and 2018 in which he felt she provided conflicting accounts of her bowel and urinary incontinence
symptoms. He advised that appellant denied bowel dysfunction or fecal incontinence when he
examined her and noted, “Certainly, I think this creates a challenge due to the conflict between the
records in [appellant’s] verbal report.” Dr. Levin diagnosed urinary incontinence, urgency, urge
incontinence, cystocele (prolapsed/dropped bladder), urethral hypermobility, and microhematuria.
He indicated that appellant’s “symptoms of urinary incontinence appear to be related to
15

See supra note 13.

16

See supra note 14.

17

See supra notes 13 and 14.

18

Dr. Levin indicated that he examined appellant on November 13, 2017 and February 13 and March 8, 2018.

8

[appellant’s] cystocele and associated stress incontinence with perhaps secondary urge
incontinence.”
The Board finds that Dr. Levin’s opinion is of limited probative value regarding whether
appellant continued to have employment-related residuals and disability because he failed to
provide a rationalized medical opinion explaining his conclusion that she ceased to have residuals
and disability related to the accepted October 12, 2016 employment injury. The Board has held
that a report is of limited probative value regarding a given medical matter if a physician does not
provide medical rationale explaining his or her conclusion on that matter.19 Dr. Levin did not
provide any substantive discussion relative to the relationship of appellant’s bowel and urinary
incontinence conditions to the October 12, 2016 injury or explain when and why such
employment-related incontinence conditions would have resolved. In fact, in portions of his
May 25, 2018 report, particularly the portion discussing her reported incontinence symptoms, he
suggested that he did not believe that her bowel and incontinence conditions were ever related to
the October 12, 2016 employment injury. In his undated addendum report and July 3, 2018
supplemental report, Dr. Levin did not provide any further medical rationale in support of his
ostensible opinion that appellant ceased to have residuals or disability due to the bowel and
incontinence conditions accepted in connection with the October 12, 2016 injury.
Because the opinions of Dr. Bush and Dr. Levin lack probative value, the Board finds that
OWCP has not met its burden of proof to terminate appellant’s wage-loss compensation and
medical benefits, effective September 20, 2018.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective September 20, 2018.

19

L.G., Docket No. 19-0142 (issued August 8, 2019); C.M., Docket No. 14-0088 (issued April 18, 2014).

9

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 20, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

10

